DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brolin, US 2010/0296396 A1 (Brolin hereinafter), in view of Choi et al., US 2014/0211623 A1 (Choi hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Brolin discloses a method, executable by a network device (This disclosure relates in general to networking systems and more particularly to a method and system for traffic shaping utilizing internal loopback; see Brolin, paragraph [0001]), comprising:
receiving a packet from a network at a first port of the network device (The process begins with step 310, where a device may receive traffic from one or more clients at one or more ingress ports; see Brolin, paragraph [0028]);
sending the packet to a second port of the network device (In step 320, traffic is transmitted to one or more loopback ports, which as discussed above, are unused egress ports having associated traffic shaping engines used to shape traffic. Any suitable mechanism may be used to transmit the traffic to the loop back ports; see Brolin, paragraph [0029]), the second port comprising an interface and a loop back function implemented at an egress of the interface (The method further includes transmitting the looped traffic through the forwarding engine to one or more second egress ports (the second egress ports different than the first egress ports) and outputting the shaped traffic from the network node; see Brolin, abstract. Also see paragraph [0016], “Network node 10 may also be configured to provide descriptors to ingress traffic to keep track of packets. The descriptors may be assigned at an egress  and 
upon receiving the truncated packet from the interface of the second port (At step 340, some or the entire portion of the traffic at the loopback port is looped back through the traffic forwarding engine, for a second pass thru that engine. Each loopback port may serve a single client ingress port, or any other ratio of loopback ports to client ingress ports may be used; see Brolin, paragraph [0031]), forwarding the truncated packet to a device through a third port of the network device that is coupled to the device (At step 350, at least a portion of the shaped traffic is output at a network port. Some traffic shaping or queuing may be performed at the network port in some embodiments; see Brolin, paragraph [0032]).
Regarding claim 19, Brolin discloses a network device (This disclosure relates in general to networking systems and more particularly to a method and system for traffic shaping utilizing internal loopback; see Brolin, paragraph [0001]) comprising:
a processor (Network node 100 further comprises traffic forwarding engines 120a and 120b, which may be similar to engine 20 of FIG. 1; see Brolin, paragraph [0023]); and
a non-transitory machine-readable medium storing instructions that when executed by the processor (Furthermore, network node 10 may also provide an increased number of packet descriptors. Packet descriptors may be used to keep track of where particular packets are in a queue of a node so that they can be found. In some applications, the 
receive a packet from a network at a first port of the network device (The process begins with step 310, where a device may receive traffic from one or more clients at one or more ingress ports; see Brolin, paragraph [0028]);
send the packet to a second port of the network device (In step 320, traffic is transmitted to one or more loopback ports, which as discussed above, are unused egress ports having associated traffic shaping engines used to shape traffic. Any suitable mechanism may be used to transmit the traffic to the loop back ports; see Brolin, paragraph [0029]), the second port comprising an interface and a loop back function implemented at an egress of the interface (The method further includes transmitting the looped traffic through the forwarding engine to one or more second egress ports (the second egress ports different than the first egress ports) and outputting the shaped traffic from the network node; see Brolin, abstract. Also see paragraph [0016], “Network node 10 may also be configured to provide descriptors to ingress traffic to keep track of packets. The descriptors may be assigned at an egress port 14 (those egress ports 14 being used for ingress traffic shaping and loopback, hereinafter referred to as "loopback ports," are associated with unused network ports 30)”), the loopback function configured to transmit the packet back to the network device through the interface (see Brolin, Fig. 3, step 340 where portion of the traffic is looped back to the ingress node), … and
upon receiving the truncated packet from the interface of the second port (At step 340, some or the entire portion of the traffic at the loopback port is looped back through the 
forward the truncated packet to a device through a third port of the network device that is coupled to the device (At step 350, at least a portion of the shaped traffic is output at a network port. Some traffic shaping or queuing may be performed at the network port in some embodiments; see Brolin, paragraph [0032]).
Regarding claim 20, Brolin discloses method, executable by a network device (This disclosure relates in general to networking systems and more particularly to a method and system for traffic shaping utilizing internal loopback; see Brolin, paragraph [0001]), comprising:
receiving a packet from a network at a first port of the network device (The process begins with step 310, where a device may receive traffic from one or more clients at one or more ingress ports; see Brolin, paragraph [0028]);
sending the packet to a second port of the network device (In step 320, traffic is transmitted to one or more loopback ports, which as discussed above, are unused egress ports having associated traffic shaping engines used to shape traffic. Any suitable mechanism may be used to transmit the traffic to the loop back ports; see Brolin, paragraph [0029]), …
and
upon receiving the truncated packet from the interface of the second port (At step 340, some or the entire portion of the traffic at the loopback port is looped back through the traffic forwarding engine, for a second pass thru that engine. Each loopback port may 
forwarding the truncated packet to a device through a third port of the network device that is coupled to the device (At step 350, at least a portion of the shaped traffic is output at a network port. Some traffic shaping or queuing may be performed at the network port in some embodiments; see Brolin, paragraph [0032]).
Brolin does not explicitly discloses the following features.
Regarding claim 1, wherein the interface is configured to truncate the packet upon receiving the packet from the loopback function;
Regarding claim 19, wherein the interface is configured to truncate the packet upon receiving the packet from the loopback function;
Regarding claim 20, the second port configured to truncate the packet and transmit the packet back to the network device;
In the same field of endeavor (e.g., communication system) Choi discloses a method for balancing load distributions of loopback ports that comprises the following features.
Regarding claim 1, wherein the interface is configured to truncate the packet upon receiving the packet from the loopback function (The switch which is the tunnel exit point receives the tunneled packet and will, de-capsulate the packet by removing the tunnel header. After de-capsulation the payload header of the formerly encapsulated packet is read to determine the forwarding decision of the packet. To give more flexibility for forwarding decisions at the tunnel exit point, a two pass system may be incorporated, where the first pass deals with the tunnel header and the second pass will make forwarding decisions based on the payload packet information. To perform the 
Regarding claim 19, wherein the interface is configured to truncate the packet upon receiving the packet from the loopback function (The switch which is the tunnel exit point receives the tunneled packet and will, de-capsulate the packet by removing the tunnel header. After de-capsulation the payload header of the formerly encapsulated packet is read to determine the forwarding decision of the packet. To give more flexibility for forwarding decisions at the tunnel exit point, a two pass system may be incorporated, where the first pass deals with the tunnel header and the second pass will make forwarding decisions based on the payload packet information. To perform the second pass of forwarding decisions, an efficient way to use existing forwarding hardware is to recirculate the packet from the outbound side back to the inbound side of the switch. This recirculation can be accomplished by using ports that can be called loopback ports; see Choi, paragraph [0001]);
Regarding claim 20, the second port configured to truncate the packet and transmit the packet back to the network device (The switch which is the tunnel exit point receives the tunneled packet and will, de-capsulate the packet by removing the tunnel header. After de-capsulation the payload header of the formerly encapsulated packet is read to determine the forwarding decision of the packet. To give more flexibility for forwarding decisions at the tunnel exit point, a two pass system may be incorporated, where the first pass deals with the tunnel header and the second pass will make forwarding 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Choi regarding balancing load distributions of loopback ports into the method related to traffic shaping utilizing internal loopback of Brolin. The motivation to do so is to reducing the probability that some packets and/or bytes will be dropped by balancing load distribution (see Choi, abstract and paragraphs [0013]).
Regarding claim 14, Brolin does not explicitly disclose wherein the network device comprises an ingress packet processing pipeline, wherein the ingress packet processing pipeline receives the truncated packet from the interface of the second port, wherein the ingress packet processing pipeline performs the forwarding of the packet to the device through the third port of the network device. In the same field of endeavor (e.g., communication system) Choi discloses a method for balancing load distributions of loopback ports that comprises wherein the network device comprises an ingress packet processing pipeline (FIG. 1 is a diagram of an example of a switch (100) according to the principles described herein. In this example, the switch (100) includes multiple input ports (102, 104, 106) and multiple output ports (108, 110, 112, 114). The packets are received at one of the input ports (102, 104, 106) of the switch (100); see Choi, paragraph [0016]), wherein the ingress packet processing pipeline receives the 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Choi regarding balancing load distributions of loopback ports into the method related to traffic shaping utilizing internal loopback of Brolin. The motivation to do so is to reducing the probability that some packets and/or bytes will be dropped by balancing load distribution (see Choi, abstract and paragraphs [0013]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brolin, US 2010/0296396 A1 (Brolin hereinafter), in view of Choi et al., US 2014/0211623 A1 (Choi hereinafter), as applied to the claims above and further in view of Kuramoto et al., US 9,817,066 B1 (Kuramoto hereinafter).
Here is how the references teach the claims.
Regarding claim 3, Brolin and Choi disclose the method of claim 1. Brolin and Choi do not explicitly disclose wherein the first port is a test access point (TAP) port. In the same field of endeavor (e.g., communication system) Kuramoto discloses a method for a test access port (TAP) having a JTAG interface to another port having a serial interface that comprises wherein the first port is a test access point (TAP) port (In general, the TAP 202 is coupled to a JTAG bus and is coupled to receive data and commands and provide return data; see Kuramoto, col. 4, lines 10-13).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Kuramoto regarding a test access port (TAP) having a JTAG interface to another port having a serial interface into the method related to traffic shaping utilizing internal loopback of Brolin and Choi. The motivation to do so is to provide an efficient bus translator with little or no latency (see Kuramoto, col. 3, lines 17-19).

Claims 4-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brolin, US 2010/0296396 A1 (Brolin hereinafter), in view of Choi et al., US 2014/0211623 A1 (Choi hereinafter), as applied to the claims above and further in view of Fan et al., US 2004/0030968 A1 (Fan hereinafter).
Here is how the references teach the claims.
Regarding claims 4-6 and 17, Brolin and Choi disclose the method of claim 1. Brolin and Choi do not explicitly disclose the following features.
Regarding claim 4, wherein the loopback function is implemented in a physical layer interface coupled to the interface of the second port.
Regarding claim 5, wherein a physical layer interface is coupled to the interface of the second port, wherein a physical line interface is coupled to the physical layer interface, wherein the loopback function is implemented by a physical cable coupled to the physical line interface.
Regarding claim 6, wherein a physical layer interface is coupled to the interface of the second port, wherein a physical line interface is coupled to the physical layer interface, wherein the loopback function is implemented by a loopback device coupled to the physical line interface.
Regarding claim 17, wherein the interface is a physical layer interface.
In the same field of endeavor (e.g., communication system) Fan discloses a method related to configuring a physical layer device to operate in an optical or electrical loopback mode that comprises the following features.
Regarding claim 4, wherein the loopback function is implemented in a physical layer interface coupled to the interface of the second port (A loop back interface may be provided for connecting a transmit path of the physical layer device to a receive path of the physical layer device and for connecting a receive path of the physical layer device to a transmit path of the physical layer device; see Fan, paragraph [0032]).
Regarding claim 5, wherein a physical layer interface is coupled to the interface of the second port (A loop back interface may be provided for connecting a transmit path of the physical layer device to a receive path of the physical layer device and for connecting a receive path of the physical layer device to a transmit path of the physical layer device; see Fan, paragraph [0032]), wherein a physical line interface is coupled to the physical layer interface (The system may further include an interface for connecting 
Regarding claim 6, wherein a physical layer interface is coupled to the interface of the second port (A loop back interface may be provided for connecting a transmit path of the physical layer device to a receive path of the physical layer device and for connecting a receive path of the physical layer device to a transmit path of the physical layer device; see Fan, paragraph [0032]), wherein a physical line interface is coupled to the physical layer interface (The system may further include an interface for connecting an output of the physical layer device to an input of the remote physical layer device and an output of the remote physical layer device to an input of the physical layer device; see Fan, paragraph [0034]), wherein the loopback function is implemented by a loopback device coupled to the physical line interface (The remote physical layer device may be configured to operate in an electrical or optical loopback mode; see Fan, paragraph [0022]).
Regarding claim 17, wherein the interface is a physical layer interface (A loop back interface may be provided for connecting a transmit path of the physical layer device to 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Fan regarding configuring a physical layer device to operate in an optical or electrical loopback mode into the method related to traffic shaping utilizing internal loopback of Brolin and Choi. The motivation to do so is to provide a method for performing bit error rate testing on a physical layer multimode device (see Fan, paragraph [0007]).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brolin, US 2010/0296396 A1 (Brolin hereinafter), in view of Choi et al., US 2014/0211623 A1 (Choi hereinafter), as applied to the claims above and further in view of Previdi et al., US 2006/0221962 A1 (Previdi hereinafter).
Here is how the references teach the claims.
Regarding claims 7 and 8, Brolin and Choi disclose the method of claim 1. Brolin and Choi do not explicitly disclose the following features.
Regarding claim 7, wherein the first port is a unidirectional port configured to receive ingress network traffic.
Regarding claim 8, wherein the third port is a unidirectional port configured to forward egress network traffic. In the same field of endeavor (e.g., communication system) Previdi discloses a method for performing multicast routing over unidirectional links that comprises the following features. 
Regarding claim 7, wherein the first port is a unidirectional port configured to receive ingress network traffic (Thus, network device 16(1) is a send-only device with respect to unidirectional link 18(1), and network device 16(2) is a receive-only device with respect to unidirectional link 18(1); see Previdi, paragraph [0029]).
Regarding claim 8, wherein the third port is a unidirectional port configured to forward egress network traffic (Thus, network device 16(1) is a send-only device with respect to unidirectional link 18(1), and network device 16(2) is a receive-only device with respect to unidirectional link 18(1); see Previdi, paragraph [0029]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Previdi regarding performing multicast routing over unidirectional links into the method related to traffic shaping utilizing internal loopback of Brolin and Choi. The motivation to do so is to provide a method for overcoming scalability and performance issues in multicast routing protocol (see Previdi, paragraph [0007]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brolin, US 2010/0296396 A1 (Brolin hereinafter), in view of Choi et al., US 2014/0211623 A1 (Choi hereinafter), as applied to the claims above and further in view of Bloch et al., US 2011/0058571 A1 (Bloch hereinafter).
Here is how the references teach the claims.
Regarding claim 12, Brolin and Choi disclose the method of claim 1. Brolin and Choi do not disclose wherein the packet is a first packet, wherein the device is a first device, the method further comprising:

forwarding the second packet to a second device through a fourth port of the network device that is coupled to the second device.
In the same field of endeavor (e.g., communication system) Bloch discloses a method for flexible buffering of data in data switches that comprises wherein the packet is a first packet, wherein the device is a first device, the method further comprising:
upon receiving the first packet from the first port, generating a second packet that is a copy of the first packet (at a LB transfer step 224, SF 152 transfers the pending data to some given target LB-mode SP for intermediate buffering. At a buffering step 226 one or more buffers in each given target LB-mode SP store the data; see Bloch, paragraph [0043]); and
forwarding the second packet to a second device through a fourth port of the network device that is coupled to the second device (A transition from step 232 to step 220 signifies an eventual transfer of the data to its destination SP after being buffered in some LB mode SP; see Bloch, paragraph [0043]. Also see paragraph [0012], “providing a network element that includes a plurality of switch ports, each switch port including one or more port buffers for buffering data that traverses the switch port, and a switch fabric that is coupled to transfer the data between the switch ports”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Bloch regarding flexible buffering of data in data switches into the method related to traffic shaping utilizing internal loopback of Brolin and Choi. The motivation to do so is to .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brolin, US 2010/0296396 A1 (Brolin hereinafter), in view of Choi et al., US 2014/0211623 A1 (Choi hereinafter), as applied to the claims above and further in view of Ghule et al., US 10,819,617 B1 (Ghule hereinafter).
Here is how the references teach the claims.
Regarding claim 18, Brolin and Choi disclose the method of claim 1. Brolin and Choi do not explicitly disclose wherein the interface is further configured to truncate the packet to a defined packet size. In the same field of endeavor (e.g., communication system) Ghule discloses a method for a host device to transmit a loop-back packet that travels through a forwarding path of the border relay device that comprises wherein the interface is further configured to truncate the packet to a defined packet size (As long as the size of the loop-back packet is less than the MTU size, border relay device 22 should transmit back the loop-back packet … However, when the loop-back packet size becomes too large (e.g., so that the total IPv6 is greater than MTU size), border relay device 22 may not transmit back the loop-back packet or may fragment the loop-back packet; see Ghule, col. 7, lines 38-47).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Ghule regarding a host device to transmit a loop-back packet that travels through a forwarding path of the border relay device into the method related to traffic shaping utilizing internal .

Allowable Subject Matter
Claims 2, 9-11, 13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 09/29/2021. Claims 1-20 are currently pending.

Response to Arguments
Applicant’s argument, filed on 09/29/2021, with respect to the claims 1-20 have been fully considered and they are found to be persuasive. Objection to allowability of claim 14 is withdrawn. As noted in the office action above, newly found prior art Brolin in combination with Choi discloses the claimed features as discussed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 11/23/2021